 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARON MICHAEL OLIVER,                            No. 2:18-CV-1809-KJM-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    DUANE SHELTON, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   court is defendant’s motion to dismiss (Doc. 22). No opposition to the pending motion has been

19   filed. Therefore, pursuant to Eastern District of California Local Rule 230(c), the hearing

20   scheduled for January 9, 2019, at 10:00 a.m. before the undersigned in Redding, California, is

21   hereby taken off calendar and the matter is submitted on the record and briefs without oral

22   argument.

23                  IT IS SO ORDERED.

24   Dated: January 2, 2019
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
